Citation Nr: 1532665	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran was treated in service for bronchitis and viral pharyngitis.

2.  The Veteran has a current respiratory disability characterized as chronic bronchitis.

3.  The Veteran's chronic bronchitis was first manifest in service.


CONCLUSION OF LAW

Chronic bronchitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran was notified in June 2009 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, private medical records, a VA examination, and statements from the Veteran's representative.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded a VA examination in October 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The VLJ left the record open for 60 days to allow the Veteran to submit additional evidence regarding a diagnosis of a respiratory disorder.  Additional evidence from National Jewish Health was received in this timeframe.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Veteran's DD-214 does not show foreign or sea service from September 1987 to September 1991.  Therefore the Veteran is not a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317(a)(1).  The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Veteran filed a claim for service connection respiratory problems on a July 2011VA Form 21-526.  The Veteran's service treatment records show treatment for an upper respiratory infection in May 1989.  The Veteran reported cold-like symptoms for approximately one month.  

The Veteran's service treatment records also show treatment for an upper respiratory infection in April 1991.  Records dated July 1991 show the Veteran was treated on an in-patient basis for an upper respiratory infection noted as viral illness and stomatitis.  Other records dated July 1991 show a notation of probable strep throat.  Records dated August 1991 show that the Veteran received in-patient treatment for viral pharyngitis.

Private treatment records from Salud Family Health Centers dated February 2003 show the Veteran complained of recurrent illness each winter characterized by chronic cough.  A notation shows bronchitis was previously diagnosed.  The Veteran is noted to be a non-smoker.

Private treatment records from Salud Family Health Centers dated May 2009 show the Veteran reported continuous respiratory problems since his active service.  The Veteran was noted to have been treated at this location several times for bronchitis and asthma-type symptoms.  An assessment showed chronic asthma and sinus infection.  The Veteran reported exposure to tear gas as a precipitating factor for his subsequent development of a chronic respiratory disorder.  The Veteran was treated with prednisone, and augmentin for chronic sinus infection and asthma-type symptoms.

The Veteran was afforded a VA examination in October 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.   The VA examiner opined that the Veteran's chest x-ray and pulmonary function test results showed normal findings.  The VA examiner noted that based on VA and National Jewish Heath evaluations, no chronic respiratory condition has been diagnosed.  The examiner noted that service treatment records show the Veteran was diagnosed and treated for bronchitis in service, and that these upper respiratory infections were not part of a chronic medical condition.  The VA examiner noted that a National Jewish Health methacholine challenge was negative, ruling out asthma.  The examiner also noted that laryngoscopy showed glottic inflammation suggestive of and gastroesophageal reflux disease (GERD).

The October 2014 VA examiner noted that the upper respiratory infections in service were treated and resolved.  Based on the Veteran's history, the examiner noted that the Veteran separated from active duty and moved to Nebraska where he worked in farming and ranching.  The Veteran reported that he did not experience symptoms of a respiratory condition during the first year after his discharge.  Thereafter, the Veteran moved to Colorado, where he has had bronchitis each year.  The examiner opined that the Veteran is susceptible to environmental allergens and needs to avoid these exposures.

During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The VLJ left the record open for 60 days to allow the Veteran to submit additional evidence regarding a diagnosis of a respiratory disorder.  Additional evidence from National Jewish Health was received in this timeframe.  The Veteran testified that he underwent tear gas training on active duty and that afterward he developed bronchitis in 1989 and again in 1991 that ultimately led to in-patient treatment with antibiotics.  The Veteran also credibly related that he has had recurrent upper respiratory infections almost every year since his discharge.

In support of his claim, the Veteran submitted an opinion from S. L., M.D. dated April 2015.  This opinion notes that the Veteran was evaluated for asthma, which was excluded as the likely etiology of his recurrent bronchitis.  The opinion notes that the Veteran was exposed to tear gas in service.  Dr. S. L. opined that certain exposures can lead to airway damage and development of chronic bronchitis tendencies.  Dr. S. L. notes that it is a possibility that his past exposures to tear gas did in fact lead to his airway irritation and disease process.  Dr. S. L. notes in his opinion that the Veteran was felt to possibly have a sinus disease and gastroesophageal reflux disease that contribute to a chronic cough.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, there is no dispute that Veteran is competent to report symptoms such as sore throat, congestion, and other cold-like symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the Board has no reason to doubt the Veteran's subjective complaints and finds such assertions credible.  The Board notes that a number of differing diagnoses have been assigned to the Veteran's upper airway symptoms, including bronchitis, chronic cough and cold symptoms, asthma-type symptoms, and sinusitis.  

In essence, the evidence establishes that the Veteran had upper respiratory infections, including bronchitis, in service.  Additionally, the Veteran has credibly reported recurrent bronchial infections since his separation from active duty in September 1991.  The VA examination dated October 2014 notes that the Veteran has had recurrent bronchitis each year since approximately 1993.

To the extent that there are lay and medical opinions, including those of the Veteran, and Dr. S.L., linking the Veteran's recurrent bronchitis disability to an in-service disease or event, the Board finds that these opinions are consistent with the clinical evidence of record that shows recurrent upper respiratory infections and treatment for bronchitis since service.  

The Board finds that the Veteran's lay evidence and the April 2015 medical opinion from Dr. S.L. are afforded more probative value than the VA examination dated October 2014.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

To the extent that there was a report of asthma, further definitive testing ruled out asthma as pathology.  The Veteran does not have asthma.  


ORDER

Service connection for chronic bronchitis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


